                               UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

                 Plaintiff,                                    Case No. 1:18-cr-00184-BLW-1

        v.                                                     ORDER ADOPTING REPORT
                                                               AND RECOMMENDATION
WILFREDO LINARES-CARDENAS,

                 Defendant.



        Before the Court is a Report and Recommendation filed by the United States

Magistrate Judge. Dkt. 25. On October 29, 20181, Defendant Wilfredo Linares-Cardenas

appeared before the Magistrate Judge to enter a change of plea pursuant to a written plea

agreement. The Magistrate Judge conducted the plea hearing and concluded there is a

factual basis for Defendant’s plea of guilty to the charges contained in Count Two of the

Superseding Indictment (Dkt. 15), and that they were entered voluntarily and with full

knowledge of the consequences. No objections to the Report and Recommendation have

been filed.

        The Court now has reviewed the record, and finds that the requirements of Rule 11

have been met. See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003).

Specifically, the Court finds that the Magistrate Judge adhered to the requirements of

Rule 11(b); that under Rule 11(b)(2), the Defendant’s plea was voluntary and not the


1
  The Court notes that the Report and Recommendation states that the hearing took place on October 29, 3018. This
is an obvious typographical error. Pursuant to the docket, the hearing took place on October 29, 2018.


ORDER ADOPTING REPORT AND RECOMMENDATION - 1
result of force or threats or promises apart from the plea agreement; and that a factual

basis for the plea exists. See id. Accordingly,

       NOW THEREFORE IT IS HEREBY ORDERED that the Report and

Recommendation (Dkt. 25) shall be, and the same is hereby, ADOPTED as the decision

of the District Court and incorporated fully herein by reference.

       IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the crimes

charged in Count Two of the Superseding Indictment (Dkt. 15) shall be, and the same is

hereby, ACCEPTED by the Court as a knowing and voluntary plea supported by an

independent basis in fact containing each of the essential elements of the offense.

       IT IS FURTHER ORDERED that Defendant Wilfredo Linares-Cardenas is found

to be GUILTY as to the Count Two of the Superseding Indictment (Dkt. 15).

                                   DATED: November 14, 2018



                                   B. LYNN WINMILL
                                   Chief U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 2
